treasury_department of the washington dc contact person telephone number in reference to t ep ra t1 date may internal_revenue_service index no d legend state a employer m plan b gentlemen this is in response to your ruling_request dated date concerning the federal_income_tax treatment under sec_414 code of certain contributions to plan b of the internal_revenue_code the following facts and representations have been submitted employer m is a political_subdivision of state a b which is a statewide defined_benefit_plan maintained by state a purpose of providing retirement and certain other_benefits to police officers and firefighters was created under the law of state a for the plan during employer m adopted an ordinance permitting employer m to pick up the required contributions of its employees who are members of plan b since date the law of state a has permitted participants of plan b to purchase certain additional service_credit and redeposit withdrawn contributions by payroll reduction the member must complete a form provided by plan b to begin the payroll reduction in order that employees can purchase additional service_credit or redeposit previously withdrawn contributions by payroll reduction pick-up contributions employer m will adopt an ordinance for the pick-up in accordance with sec_414 requested private_letter_ruling provide that of the code after receipt of the the ordinance will employees may purchase additional service_credit and redeposit withdrawn contributions by payroll reduction employees may not increase or decrease such payroll reduction employees may not terminate the payroll reduction unless they terminate employment or all such credit has been purchased employees may not make a partial payment and employer m will not decrease increase or terminate the payroll reduction unless the employee's employment has terminated or all such credit has been purchased additionally the ordinance will provide that contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee the employee does not have the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to plan b and the election is binding and irrevocable the based on the facts and representations above you request the following rulings the payroll reduction contributions used to purchase additional service_credit and to redeposit withdrawn contributions will be treated as employer contributions picked-up by the city within the meaning of code sec_414 for federal_income_tax purposes and will not be taxable to the employee until distribution and the payroll reduction contributions will not constitute wages under code sec_3401 a sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 established by a state government or a political_subdivision thereof and are picked up by the employing unit in that revenue the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 1977_2_cb_358 ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees' gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees' salaries with respect to such picked-up contributions a a of the code the the issue of whether contributions have been picked up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 revenue rulings established that the following two criteria must be met contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer must specify that the these the employer to the pension_plan immaterial for purposes of the applicability of sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both furthermore it is revrul_87_10 1987_1_cb_136 provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the employer pick up employer m proposes to adopt the ordinance described the proposed ordinance above to permit members of plan b to elect to have payroll reduction contributions for the purchase of additional service_credit or the redeposit of previously withdrawn amounts picked up by employer m provides that the contributions although designated as employee contributions are being paid_by employer m in lieu of contributions by the employee ordinance also provides that employees may not increase decrease or terminate the payroll reduction unless they terminate employment or all such credit has been purchased and the employee does not have the option of choosing to receive the contributed amounts directly instead of having them paid to plan b request one purchase additional service_credit and to redeposit withdrawn contributions will be treated as employer contributions picked up by employer m within the meaning of sec_414 purposes the payroll reduction contributions used to of the code for federal_income_tax accordingly with respect to ruling the proposed regarding ruling_request two since the picked-up contributions are to be treated as employer contributions such contributions are excepted from wages as defined in sec_3401 a of the code for federal_income_tax withholding purposes 2a in accordance with revrul_87_10 this ruling applies no earlier than the later of the date the ordinance is adopted or put into effect this ruling is based on the assumption that plan b will be qualified under sec_401 of the code at the time of the proposed contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act expressed as to whether the amounts in question are being paid pursuant to a salary reduction agreement within the meaning of sec_3121 no opinion is v b of the code this ruling is directed only to the taxpayer who requested it it may not be used or cited by others as precedent sec_6110 of the code provides that sincerely yours bignesi dot swiecs john swieca manager employee_plans technical group tax_exempt_and_government_entities_division ’ enclosures deleted copy notice of intention to disclose
